1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                     No. 30,462

10 MARIA ESPARZA,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
13 Teddy L. Hartley, District Judge

14 Gary K. King, Attorney General
15 Andrew S. Montgomery, Assistant Attorney General
16 Santa Fe, NM

17 for Appellee

18 Patrick J. Martinez
19 Albuquerque, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 SUTIN, Judge.
 1        Defendant appealed the district court’s entry of a conditional discharge and

 2 unsupervised probation following Defendant’s appeal of her conviction in magistrate

 3 court of resisting, evading, or obstructing an officer in violation of NMSA 1978,

 4 Section 30-22-1 (1981).       On appeal, Defendant argued that the district court

 5 improperly accepted a plea from her without complying with the protections afforded

 6 by Rule 5-303(F) NMRA. This Court issued a calendar notice proposing to reverse.

 7 The State has filed a memorandum in response to this Court’s notice of proposed

 8 summary disposition, stating that it does not oppose reversal on the grounds stated in

 9 the calendar notice. This Court therefore reverses the district court for the reasons set

10 out in our notice of proposed disposition.

11        IT IS SO ORDERED.


12                                          __________________________________
13                                          JONATHAN B. SUTIN, Judge

14 WE CONCUR:


15 _________________________________
16 CELIA FOY CASTILLO, Judge


17 _________________________________
18 TIMOTHY L. GARCIA, Judge




                                               2
3